People v Portis (2020 NY Slip Op 07995)





People v Portis


2020 NY Slip Op 07995


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed Dec. 23, 2020.)


KA 13-01965.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANDRE J. PORTIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon a guilty plea of attempted criminal possession of a forged instrument in the first degree (Penal Law §§ 110.00, 170.30), and was sentenced to an indeterminate term of imprisonment of two to four years. Defendant's assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford  (71 AD2d 38 [4th Dept 1979]). However, upon a review of the record we conclude that nonfrivolous issues exist with respect to whether defendant's plea was knowing, voluntary and intelligent, whether the court providently exercised its discretion in denying defendant's requests to vacate his plea and for the appointment of new counsel, and whether defendant's waiver of the right to appeal was valid. Therefore, we relieve counsel of her assignment and assign new counsel to brief these issues, as well as any other issues that counsel's review of the record may disclose. (Appeal from Judgment of Monroe County Court, Melchor E. Castro, A.J. - Attempted Criminal Possession Forged Instrument, 1st Degree).